Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/691,566 filed on 11/21/2019.  Claims 1-14 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-14, in the reply filed on 9/17/2021 is acknowledged.
Claims 15-18 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (US 4,807,493) in view of Bader (US 5,020,385) and Warren (US 3,772,934).
Loeffler shows a high output transmission comprising: 
a housing (16); 

a pair of twin countershafts (24, 26) including forward drive gears (30, 36) disposed in the housing and selectively coupled to the input shaft at a first end (left), and selectively coupled to the output shaft at a second end (right) via a main shaft (42) selectively coupled to the output shaft.
Loeffler does not specify the housing (16) being an aluminum housing.
Bader shows a transmission having an aluminum housing (4) (col. 3, lines 7-8).
It would have been obvious to make the housing of Loeffler from aluminum in view of Bader because the selection of any of the known material such as aluminum to form the transmission housing would be within the level of ordinary skill in the art, see In re Leshin, 125 USPQ 416.
	Loeffler does not show the forward drive gears (30, 36) being helical gears.
	Warren shows a transmission having a pair of twin countershafts (150, 152) including helical forward drive gears (174, 176).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the forward drive gears of Loeffler to be helical gears in view of Warren in order to compensate for tooth misalignment of the gear relative to a matching gear (col. 1, lines 52-55).



Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658